

115 HR 7132 IH: Strengthening America's Public Schools Through Promoting Foreign Investment Act
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7132IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Mr. Welch introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo permit aliens who lawfully enter the United States on valid visas as nonimmigrant elementary and
			 secondary school students to attend public schools in the United States
			 for longer than 1 year if such aliens reimburse the local educational
			 agency that administers the school for the full, unsubsidized per capita
			 cost of providing education at such school for the period of the alien’s
			 attendance.
	
 1.Short titleThis Act may be cited as the Strengthening America's Public Schools Through Promoting Foreign Investment Act. 2.Nonimmigrant elementary and secondary school studentsSection 214(m)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(m)(1)(B)) is amended by striking unless— and all that follows through (ii) and inserting unless.
		